Title: To George Washington from Major General Lafayette, 25 June 1778
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                    
                        dear general
                        Cranburry [N.J., 25 June 1778]half past nine o’clock
                    
                    inclosed I have the honor to Send you a Letter which clel hamilton was going to send me from this place when I arriv’d with the detachement, and which may give you an idea of the position of the ennemy—I will try to meet and Collect as Soon as possible our forces, tho’ I am sorry to find the ennemy So far down that way—we’ll be obliged to march pretty fast if we want to attak them—it is for that I am particularly Concern’d about provisions—I Send back immediately for that purpose and beg you would give orders to have them forwarded as Speedily as possible—and directed to march fast, for I believe we must Set out early to morrow morning—the Detachement is in a  wood, covered by Cranberry creek and I believe extremely Safe—we want to be very well furnish’d with Spirits as a long and quick march may be found necessary, and if general Scot’s detachement is not provided it Schould be furnish’d also with liquor—but the provisions of this detachement are the most necessary to be Sent as Soon as possible, as we expect them to march.
                    if any thing new comes to my knowledge I will immediately write to your excellency, and I will Send an express in the morning. I have the honor to be dear general Your most obedient Servant
                    
                        The Marquis de lafayette
                    
                    
                        I wish also we could get some axes but it schould not Stop the So important affair of provisions.
                        An order was given to day to the Commissary General of Issues to provide a Commissary for the detachment, and to send on with him immediately two days provisions for six thousand men (the reason of this number will be obvious)—But lest he should be dilatory, it will be well to spur him on.
                    
                